Filed 5/20/15 P. v. Lurence CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259224
                                                                           (Super. Ct. No. LA075966)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

ROBERT LURENCE,

     Defendant and Appellant.



                   Robert Lurence appeals his conviction by jury for carrying a concealed
firearm in a vehicle (Pen. Code, § 25400, subd. (a)(1))1and on his person (§ 25400, subd.
(a)(2) with special findings that the firearm was loaded and not registered, and possession
of alprazolam (Xanax) for sale (Health & Saf. Code, § 11357, subd. (b)(1)). The trial
court suspended imposition of sentence, granted 36 months probation with 365 days
county jail, and ordered appellant to pay a $300 restitution fine, a $300 probation
revocation restitution fine, a $40 court operations assessment (§ 1465.8, subd. (a)(1)), a
$30 criminal conviction assessment (Gov. Code, § 70373), and a $50 lab fee (Health &
Saf. Code, § 11372.5).


1   All statutory references are to the Penal Code unless otherwise stated.
               We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
               On April 8, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. No
response has been received.
               The record reflects that the Los Angeles Police conducted a traffic stop
because appellant was driving a BMW with no license plates and tinted windows.
Appellant consented to a search of his person and $1,204 and a loaded handgun were
found in his front pockets. The officers found two clear plastic bags of alprazolam (183
pills) and a bottle of cough syrup with codeine on the driver's floorboard. One of the
passengers in the vehicle was on probation for cocaine. Appellant was carrying a mobile
phone that had a text message that read: "I'll give you some bars for free." A drug expert
testified that "bars" was street slang for Xanax (alprazalom) and that appellant possessed
the pills for sale.
               We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
               The judgment is affirmed.
               NOT TO BE PUBLISHED.


                                                         YEGAN, J.

We concur:


               GILBERT, P.J.



               PERREN, J.


                                             2
                              Joseph Brandolino, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             Jeffrey J. Douglas, under appointment by the Court of Appeal, for
Appellant.


             No appearance for Respondent.




                                          3